Citation Nr: 1231737	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-46 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from November 2000 to November 2004, to include service in the Southwest Asia theater of operations.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO in March 2010.  A transcript of that hearing has been associated with the claims file.

In June 2010, the Board remanded these matters to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a November 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of does not show that the Veteran currently has hearing loss as defined by VA regulations.  

2.  The preponderance of the evidence does not show that the Veteran's hypertension is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by letters sent to the Veteran in May and July of 2007.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2007.  Nothing more is required.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. app. 128 (1998).  None is found by the Board.

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and post-separation VA and private treatment records with the claims file.  No outstanding evidence, to include the records from any post-service treatment, has been identified.

The Veteran was also provided an opportunity to set forth his contentions during a Travel Board hearing before the undersigned in March 2010.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the March 2010 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  He solicited testimony from the Veteran regarding his military service and the medical evidence indicating that he was diagnosed with the claimed disorders.  The undersigned also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Additionally, the case was remanded in June 2010 so that the RO/ Appeals Management Center (AMC) could endeavor to obtain the Veteran's additional medical records and schedule the Veteran for appropriate VA examinations.  In a June 2010 letter, the AMC requested that the Veteran identify all VA and private medical treatment for his claimed disorders and provided the Veteran with an Authorization and Consent to Release Information form (VA Form 21-4142).  To date, the Veteran had not identified any outstanding medical records.  Additionally, the RO scheduled the Veteran for VA examinations for his claimed disorders, which were conducted in September 2010.  Thus, the RO/AMC substantially complied with the June 2010 remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand).

The Veteran underwent VA examinations for his claimed disorders in September 2010.  The September 2010 VA examinations are found to be adequate in addressing the necessary questions to be answered regarding the Veteran's bilateral hearing loss and hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions rendered following the examinations were made in connection with review of the claims folder, interview of the Veteran, and physical examination.  The opinions provided were factually accurate, fully articulated, and provided sound reasoning for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including cardiovascular-renal disease and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss that is related to his military service.  Specifically, he contends that he was experienced acoustic trauma while on active duty to due noise exposure from jet engines, rockets, heavy equipment, and weaponry during his service in Iraq.  He attributes this in-service noise exposure to his current hearing condition and essentially claims to have experienced a continuity of hearing symptomatology since his military service.  

Service treatment records have been reviewed and are negative for reported symptomatology or diagnoses related to a hearing disorder.  The September 2000 enlistment report of medical examination shows that the clinical examination of the Veteran's ears was generally normal.  The associated September 2000 audiologic examination failed to show any hearing disorders, as defined by VA regulations.  Post deployment health assessments dated in June 2003 and August 2004 include the Veteran's report of being exposed to loud noises.  There is no indication from these records that the Veteran underwent an audiologic examination prior to his separation from active duty.  

Post-military private treatment records include the Veteran's November 2007 report of experiencing hearing loss since his discharge from the military.  However, these records do not show that the Veteran underwent any private audiologic examinations.

The Veteran underwent a VA audiologic examination in September 2010.  The VA examiner noted the Veteran's history of noise exposure from exposure to construction and combat.  The Veteran denied a history of recreational noise exposure.  On the audiologic examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
25
LEFT
20
20
30
25
30

Speech discrimination was 100 percent in each ear.  

Following the examination, the examiner rendered a diagnosis of borderline normal to mild sensorineural hearing loss, bilaterally.  

In a March 2011 Addendum report, the examiner who performed the September 2010 VA audiologic examination provided an opinion regarding the etiology of the Veteran's bilateral hearing loss.  She indicated that she reviewed the Veteran's claims file in conjunction with providing the opinion.  The examiner opined that it was as least as likely as not that the Veteran's bilateral hearing loss was caused by or the result of military noise exposure.  She noted that the Veteran's hearing was normal at the time of his entrance into the military and that there was no hearing test at the time of his separation.  As the Veteran reported serving in a combat area, she concluded that it was at least as likely as not that his current hearing loss was related to his military service.

Based on the evidence of record, the Board finds that service connection for hearing loss is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability for VA purposes when an audiological examination reveals that the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this case, there is no audiological evidence dated after the Veteran's separation from the military showing that he has hearing loss as defined by 38 C.F.R. § 3.385.  Thus, there is no evidence that the Veteran is currently diagnosed with the claimed hearing loss disorder.

In order for the Veteran to be granted service connection for hearing loss, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  While there is evidence of likely exposure to some acoustic trauma during service, as the Board finds the Veteran's lay testimony of exposure to noise in service credible, and a favorable medical opinion linking the claimed disorder to his service, all of the available service and post-service medical evidence does not reveal audiometric testing which demonstrates the pertinent level of hearing loss required by regulation to constitute a disability.  Essentially, there is no objective evidence showing that the Veteran currently meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for bilateral hearing loss is not warranted.  As the medical evidence does not indicate a current diagnosis, the Board does not even reach the question of whether the claimed disorder is related to the Veteran's military service.

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for bilateral hearing loss.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose himself with bilateral hearing loss or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension

As for this claim, the Veteran contends that his currently diagnosed hypertension disorder had its onset during his military service.  He claims that he experienced elevated blood pressure and was diagnosed with hypertension while on active duty.  The Veteran states that he was diagnosed with and treated for hypertension by his private physician following his separation from the military.

Service treatment records are negative for a hypertension diagnosis during the Veteran's active duty service.  His blood pressure was assessed on multiple occasions during this time, and was reported as follows:  138/80 (9/00); 
141/74 (3/01); 141/79 (1/02); 122/82 (9/02); 138/80 (1/03); 136/76 (2/04); 136/65 (7/04); 132/68 (10/04); 144/94 (11/3/04).  During an October 2004 physical therapy consultation, the Veteran reported a history of hypertension; however, it does not appear that he underwent any diagnostic testing at that time to confirm his report.  There is no indication from these records that he was diagnosed with hypertension prior to his discharge.  

Post-military VA treatment records are negative for a diagnosis of hypertension.  His blood pressure was assessed in July 2006 and was reported as 142/90.  During a subsequent consultation conducted later that same day, the Veteran denied a history of hypertension.  His blood pressure was assessed for a second time and was reported as 138/84.    

Private treatment records dated after the Veteran's separation reveal a diagnosis of hypertension.  In November 2007, the Veteran reported a history of hypertension.  Following a clinical examination, he was diagnosed with elevated blood pressure, rule out hypertension.  He was noted to have a history of hypertension again in December 2007.  A July 2008 treatment record includes an impression of hypertension.  

In September 2010 , the Veteran underwent a VA examination regarding his claimed hypertension disorder.  The VA examiner indicated that he reviewed the claims file in conjunction with the examination.  The Veteran reported that he was diagnosed with hypertension in 2007.  He indicated that his service treatment records were negative for a diagnosis or treatment of hypertension.  The VA examiner highlighted the blood pressure readings documented in the Veteran's service treatment records.  He noted that these records did not include consistent elevated blood pressure records or serial blood pressure records, especially in the year of 2004.  The examiner also noted that there were no treatment records pertaining to hypertension immediately after the Veteran's discharge from the military.  Additionally, the examiner also highlighted the Veteran's denial of a history of hypertension during the July 2006 VA medical consultation.  He commented that the Veteran's VA treatment records, dated from June 2006 to June 2007, were negative for a diagnosis or treatment of hypertension.  

The clinical examination of the Veteran confirmed the diagnosis of hypertension.  The VA examiner opined that the Veteran's hypertension was not likely related to his in-service blood pressure readings.  He further commented that there was no serial blood pressure records included in the available service treatment records or a diagnosis or treatment for hypertension.  The examiner reiterated that that the medical records dated immediately after the Veteran's discharge from service did not reveal any hypertension or treatment for the condition.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  While the Veteran claims contrary, the evidence does not show that he experienced the onset of hypertension during his military service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.101, Diagnostic Code 7101 Note (1).  The available service treatment records do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty or indicate that his blood pressure levels reached the thresholds for hypertension as defined by VA regulations.  As noted above, the Veteran's blood pressure was assessed on approximately nine occasions during his active duty, and only one of these assessments revealed diastolic blood pressure of 90 mm. or greater; this certainly does not constitute a predominance of diastolic readings of 90 mm. or above as defined by VA regulations.  Additionally, none of the nine blood pressure readings recorded during the Veteran's active duty service revealed that his systolic pressure was 160 mm. or greater.  Thus, the preponderance of the evidence does not support a finding that the Veteran's hypertension began during his military service.  

Furthermore, medical evidence of record does not indicate that the Veteran was treated or diagnosed with hypertension until approximately November 2007.  Indeed, he denied a history of hypertension in July 2006.  Essentially, there is no evidence that he was diagnosed with hypertension during the first year following his separation from active duty.  Accordingly, entitlement to service connection for hypertension on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.  See also, Maxson v. Gober, 230 F.3d 1330, 1333 (2000) (Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.).  

Here, the September 2010 VA examiner's opinion provides the most probative evidence regarding whether the Veteran's hypertension is related to his military service.  The VA examiner thoroughly reviewed the claims file, interviewed the Veteran, and performed a clinical evaluation of the Veteran, after which he essentially opined that the Veteran's hypertension was not related to his in-service blood pressure readings.  Indeed, the VA examiner commented that there were no consistent elevated blood pressure records or serial blood pressure records reflected in the Veteran's service treatment records.  He also highlighted that the Veteran denied having a history of hypertension in 2006 and that his medical records did not indicate a diagnosis or treatment of hypertension immediately following his separation.  Since this VA medical opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his hypertension is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  There is no other medical evidence of record, wherein a physician has associated his hypertension to his active service.

In reaching the above decision, the Board has given consideration to the Veteran's statements that his hypertension disorder began during his military service and continued thereafter.  The Board notes that lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  To the extent that the Veteran has made statements regarding the onset and nature of the claimed disability, he is certainly competent to describe the extent of his current symptomatology and to report experiencing a continuity of symptomatology from service onwards.  The Board notes, however, that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his hypertension disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


